Storrs, J.
The questions in this case arise upon exceptions taken to the sufficiency of the information, which is founded on the act of 1839, prescribing that no person or persons shall “ sell, directly or indirectly, any wines or spiritous liquors, in any town in this state, without liberty granted by the town,” as is provided in said act, under the penalty therein mentioned.
The defendant claims, that the information is defective, first, because the facts alleged in it as constituting the charge, are stated too generally, and not with that certainty or particularity which the law requires ; for that neither the kind nor quantity of liquor sold by the defendant, is set forth.
If this were an information for an offence at common law, it would admit of a serious doubt whether the charge is set forth with that certainty which is required in such cases. It would certainly be difficult to uphold it, by the precedents. But it is clear, from an inspection of those precedents, that indictments and informations for offences at common law are framed with more particularity, and that the facts are stated in them with more minuteness, than in those for mere statutory offences; and especially, for statute offences which amount only to misdemeanors, where less strictness is tolerated than for felonies. These precedents furnish illustrations of the rule as to the certainty which is requisite, and are to be considered as guides in similar and analogous cases. For, although the reasons upon which the strictness and nicety with which indictments at common law are framed, (and it must be admitted, that an extreme of refinement has sometimes prevailed,) are not always very obvious, or may have ceased to exist; and it may be, as indeed it has been, matter of regret that so great particularity has been required; yet, as they have been so long and authoritatively established, it would not probably be considered safe or proper for courts now to relax from this strictness. There has, however, been manifested by the courts, more recently, a strong disposition, not only not to *491extend, but to dispense with, a minuteness, for which no sensible reason can be given, and which appears to be unneces--sary to a fair administration of justice.
The present is an informatio'n for an offence created by statute. In regard to such offences, it is a well settled general rule, that it is sufficient to describe them in the words of the statute. The United States v. Gooding, 12 Wheat, Rep. 460. The United States v. Mills, 7 Peters’ Rep. 138. 142. To this rule there are, indeed, some exceptions, and, in some instances, greater particularity is required, from the obvious intention of the legislature, or the known principles of law. It is for the defendant to shew, that the present case falls within those exceptions. In this we think that he has not succeeded. He has relied on those cases at common law where the ancient strictness, as applicable to those cases, is inquired, and claims that this does not fall within any of those classes of cases which form an exception to that strictness; whereas, this being an information for a statutory offence, where the general rule is, that it may be described in the words of the statute, it is for him to shew, that it falls within those cases, or the principle of them, where greater particularity is required. In this case, the language of the statute on which the information is founded, is pursued. The charge, therefore, is as particular as the statute ; and we can see no good reason why a greater particularity should be required. The act neither specifies the kind, nor the quantity, of spiritous liquors, which must be sold to constitute the offence. There seems to be no more reason why the kind of spirit should be mentioned, than if it was an information, on the same statute, for selling wine, the particular kind should be set forth — a minuteness of description which would hardly be contended for. The sale of any quantity, or of any kind, constitutes the offence; and this is cognizable by one court only. If the jurisdiction of the court, or the nature or degree of the punishment, depended on either the kind or quantity, the case might be different. In several of the cases cited by the defendant, in which it was held to be necessary to specify quantity, the reason given was, that the court might be enabled to fix the punishment. Rex v. Sparling, 1 Stra. 497. On an indictment, however, for taking carps out of one’s pond, where the offender was to be fined at the discretion of the court, it was held, that the num*492ber taken need not be stated. Vin. Abr. tit. Indictment. M. 21. Rex v. Wetwang, 1 Lev. 203.
The conc]us;on which we have arrived on this point, accords with the decisions in other states, on similar statutes, in one of which this precise objection was overruled. The Commonwealth v. Odlin, 23 Pick. 275. 279. The Commonwealth v. Thurlow, 24 Pick. 374. The Commonwealth v. Clapp, 5 Pick. 41. The Commonwealth v. Hooper, 5 Pick. 42. The People v. Adams, 17 Wend. 475.
It is also claimed, that this information is defective, in not stating the value of the liquor sold. This objection is unsupported by reason or authority. It is uniformly and explicitly laid down, that an averment of the value is unnecessary, excepting where it determines the jurisdiction or the punishment : as, for example, in larceny at common law, where the value of the goods stolen constitutes it either grand or petit larceny, a felony or a misdemeanor; or, under our statutes, where it affects the jurisdiction of the court, as well as the punishment.
. The remaining objection to the information, is, that it merely states a sale by the defendant, without specifying its particular terms, or the delivery of the thing sold. It is claimed, that it does not appear, that there has been a violation of the statute ; for that it is not every sale or contract of sale, which constitutes an offence ; and it should, therefore, appear to be such a sale as the statute contemplates. Instances have been put where a contract may be made in one town for the sale of liquor which is in another; and it is said, that in the present case, the liquor sold may have been in another town, or may have been agreed to be delivered in another town, than that in which the offence is alleged to have been committed ; and therefore, that the statute may not have been violated. Without deciding whether, in the cases supposed, the law is violated, we think, that the information, in this respect, since it follows the terms of the statute, is sufficiently precise. It would be insisting on an unreasonable particularity to require that the whole of the terms of the contract, and the location of the subject matter of it, should be minutely set forth. No such particularity is observed in any of the precedents in similar cases; it would be extremely inconvenient in practice ; it would require the pleader to state what it would be very *493difficult, if not impossible, for him to ascertain ; it would tend to no useful purpose; and it is a matter which may, more properly, and with entire safety to the accused, be left to be determined from the evidence, whether the facts are such as to bring the sale within the true meaning of the prohibition contained in the statute. 12 Wheat. Rep. 460.
The superior court should, therefore, be advised, that there is no error in the judgment complained of.
In this opinion the other Judges concurred.
Judgment affirmed.